Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/23/2022. Claims 5-24 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages  filed 09/23/2022, have been fully considered but they are not persuasive. Applicant argues on page 10 that Rus does not teach “the claimed subject matter includes a subset of common positions, which is nonadjacent to another subset of the common position in a set of common positions, and that the set of common positions represents one or more overlapping portions of a set of initial positions and a set of target positions of movement. Movement of the control objects includes selecting the head object and the tail object and repeating updating of the subset of common position by following a motion of the head object. Due to the broadness of the claim language, Rus anticipates the element as claimed. However, were the applicant to amend the claim language to include subsets that are more clearly detailed, the element would still have been obvious to one of ordinary skill in the art at the time the invention was filed, leaning towards an obvious design choice, and if Rus did not teach this element as detailed below, it would have been obvious to modify either Rus or Buthala to form this invention. Applicant further argues on page 10 that Rus does not teach the element of repeating updating of the subset of common positions by following a motion of the head object. However, Buthala teaches this element, as described in detail below. Applicant also argues on page 11 that Rus does not teach the element of having each control object slide against another control object. However, as described in detail below, Rus explicitly anticipates this element. Applicant argues on page 12 that Buthala provides a dodecahedron configuration of the robotic unit CRMs as a piece of a robot, and that these robots would not be obvious to combine with Rus due to the among of substantial changes needed to modify the variety of motion primitives. However, the dodecahedron structure of Buthala is only one possible embodiment of the reference, and as shown in FIG. 3D, cubic shaped versions of the CRMs are also possible, meaning that the robots would be very compatible with the system of Rus, at least in concept. Further, as detailed below, Buthala teaches the new elements of amended claims listed below, including the element of repeating the updating of the common positions between the initial and target positions. Similarly, the dependent claims 6-11, 13-18, and 20-24, which applicant argues should be allowable if the independent claims are allowable, are still rejected as independent claims 5, 12, and 19 are not allowable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rus et al. US 10857670 B2 (“Rus”) in view of Buthala et al. US 20170157768 A1 (“Buthala”).
	Regarding Claim 5. Rus teaches a computer-implemented method for moving a plurality of control objects in a three-dimensional space (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. Each module is controlled by a microprocessor, which responds to commands received wirelessly from the user’s computer in order to control an inertial actuator, which causes the modular robot to move and switch between different planes, allowing for three dimensional motions [Column 5, lines 10-23, and Column 4, lines 10-18]), the method comprising: 
	selecting a set of common positions, the common positions including one or more overlapping portions of a set of initial positions and a target position of moving the plurality of control objects (The modules are designed to move in a lattice structure between different positions, illustrated by FIGS. 7A-7C, and once in a lattice structure, the modules are able to reconfigure using a variety of motion primitives [Column 7, 7-17]. FIGS. 7A-7E show a number of lattice reconfiguration in which the modules can begin at an initial position at numeral 66, and translate to the target position of 74, with common positions 68, 70, and 72 which have multiple spaces overlapping with the initial and target positions), wherein the set of initial positions represents a set of positions initially occupied by the plurality of control objects, wherein the set of target positions represents a set of positions to be occupied by the plurality of control objects as a destination (FIGS. 7A and 7E show a set of control objects having been moved from their initial positions in 7A to a set of target positions in 7E. Note that none of the target positions in FIG 7E are adjacent to the initial positions of FIG. 7A), wherein the set of common positions include a subset of common positions, wherein the subset of common positions is non-adjacent to another subset of common positions (In FIGS. 7B-7E, the cube robots at 52 are shown translating through the same positions. Any point along a cube’s movement can become its new initial position during the process of translation. There are several positions shown throughout the process that multiple robots pass through in common, notably the location directly up and to the right of the black cube that does not move. A subset of common positions can be a set that only includes one position. There is also no apparent requirement that every control object must pass through each common position; a common position can simply be a space where one or more control objects passes through on their way from the initial position to the target position. This means that the rightmost position marked by numeral 76 in FIG. 7B can form a subset, while the position directly above and to the right of the black block can also form a subset. The two subsets are not adjacent. Note that these are not the only types of control object structures, as shown in FIG. 8. This means that larger arrangements with more control objects can include larger subsets of common positions), and wherein the plurality of control objects include a control object being capable of moving while causing at least a contact surface of the control object to slide against another control object (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. As shown in FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move. Additionally, Tan teaches that an elegant model for locomotion is termed the sliding cube model, and in this model, cubes translate (i.e., slide) from one lattice position to another [Column 1, lines 23-35]);
	selecting a head object of the plurality of control objects, wherein the head object relates to a first control object located within the subset of common positions and is adjacent to a position not occupied by the plurality of control objects inside the set of target position (Stable lattice configurations must have modules connected via their faces, not their edges, as shown in FIG. 5B. Modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes, as shown in FIG. 5C [Column 5, lines 39-52]. FIGS. 7A-7E show a set of robots in which a single, darker-shaded robot stays stationary, while modules labeled 76 move from through to a location adjacent to the darker shaded cube); 
	selecting a tail object of the plurality of control objects, wherein the tail object is based on a second control object at a position simultaneously being outside the set of common positions and inside the set of initial positions, and is movable while maintaining each control object connecting to another control object in a control object structure (In FIG. 7B, the first object to move (76) is the object at furthest from the darker stationary cube, starting in a position in FIG. 7A outside of the final shape of the modules in FIG. 7E. The first cube moves while maintaining connectivity to the control object structure, as shown in FIG. 7B. Note how the first of the cube robots is shown to have a starting position outside of the common positions that the other robots must pass through in order to reshape the robot structure);
	move, in a series of objects, each of the plurality of control objects wherein the move causes at least a contact surface of each control object to slide against another control object (A group of M-Blocks can form a lattice structure, and reconfigure using a variety of motion primitives. The modules can perform a number of translations and transitions until a new lattice is arranged in FIG. 7E, with each module labeled 76 being a visibly different module through each step in the transformation, until a final module makes the final movement [Column 7, 7-17]. FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move).
	Rus does not teach:
	the method further comprises:
	moving, in series from the head object to the tail objects, each of the plurality of control objects wherein control objects that are subsequent to the head object repeat a set of movements made by one or more portions of the head object;
	based on the moved control objects, updating the subset of common positions based on the position not occupied by the plurality of control objects in the set of target position;
	updating the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the set of target position and outside the subset of common positions; and 
	repeating at least the updating the subset of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position.
	However, Buthala teaches:
	the method further comprises:
	moving, in series from the head object to the tail objects, each of the plurality of control objects wherein control objects that are subsequent to the head object repeat a set of movements made by one or more portions of the head object (A plurality of configurable raw materials (CRMs) that can inter-communicate without the assistance of a central controller, wherein two or more adjacent CRMs may interrogate and reply of the status with one another, which may facilitate the construction of a structure by a plurality of CRMs [paragraph 60]. A CRM with the READY status may only attach to a CRM having an ALLOCATED status. This means that a first CRM of the plurality must be given a special command to set the head CRM into the ALLOCATED status, such that other CRMs of the plurality may attach thereto. This head object can then instruct side 3 to connect to a ready CRM, in this case CRM2 (the head object), as illustrated in FIG. 10B. In order for this to happen, CRM2 must be adjacent to a position unconnected (not occupied) by another CRM. Note that CRM1 stays still for this operation, acting as the head object [paragraph 34]. CRM3 performs a walk command up the side of CRM1 and CRM2 that is identical to the walk command CRM2 performs to climb to the top of CRM1 [paragraphs 82-84]. This is followed by CRM4 (the tail object) repeating the steps of CRM3 until the objects have all filled the target position in FIG. 10J);
	based on the moved control objects, updating the subset of common positions based on the position not occupied by the plurality of control objects in the set of target position;
	updating the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the set of target position and outside the subset of common positions (Once CRM2 has moved up the side of CRM1 and ended with CRM2 side 4 connected to CRM1 side 4, the next command is GET which instructs CRM1, side 3 to connect to a READY CRM, sets the connected CRM as CRM3, and sets all unconnected sides of CRM2 to NEUTRAL [paragraph 83, FIG. 10D]. This resetting of the sides of the CRMs is an example of updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions, where the position adjacent to CRM2 side 2 reads on one of the positions in the target position and the set of common positions are the positions adjacent to the sides of CRM1 and CRM2 that CRM3 travels through); and 
	repeating at least the updating the subset of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position (Once CRM3 is in position, CRM4 can perform the same steps as CRM3 to “walk” up CRM1-CRM3 and end with CRM4 side 2 connected to CRM3 side 4 [paragraphs 85-86]. Once the plurality of CRMs occupy all of the positions in the intended structure [target position], the last command in Table 6 is END [paragraph 87]. As shown in FIGS. 10A-10F, these structures are updating the sides and status of each CRM regularly, which means that any common positions the CRMs must pass through (at the very least, the subset of positions the CRMs must climb in order to reach the top of the structure are updated regularly. These positions form a subset of common positions that must be updated repeatedly).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rus with the method further comprises: moving, in series from the head object to the tail objects, each of the plurality of control objects wherein control objects that are subsequent to the head object repeat a set of movements made by one or more portions of the head object; based on the moved control objects, updating the subset of common positions based on the position not occupied by the plurality of control objects in the set of target position; updating the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the set of target position and outside the subset of common positions; and repeating at least the updating the subset of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position as taught by Buthala so as to provide another movement scheme for Rus to organize the movement of the control objects with a clear first (head) object and a clear final (last) object for the self-assembling robot system.  The modification also allows the update of the control object positions in the system computer (which is implied, but not expressly taught by Rus) and to keep track of where each control object is located in the lattice structure. 
	Regarding Claim 6. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus also teaches:
	wherein the maintaining each control object includes a formation of the control object structure based on positioning each control object being adjacent to another control object (FIG. 5C shows how modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes [Column 5, lines 10-23, and Column 4, lines 10-18], and this is also demonstrated in FIGS. 7A-7E [Column 7, 7-17]).
	Regarding Claim 7. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus also teaches:
	wherein the set of common positions includes at least portions of positions that are not adjacent to each other (FIGS. 7A-7E show that several positions for the control modules are not adjacent to one another, such as the spaces to the left of the darker shaded head object, which are not adjacent to the distal position of the first object to move in FIG. 7B).
	Regarding Claim 8. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus does not teach:
	the method further comprising:
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position.
	However, Buthala teaches:
	the method further comprising:
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. Table 4 shows how the central controller (CC) issues subroutines, including a subroutine to initializes all CRMs to READY, another to acquire the first ALLOCATED CRM set as CRM1, and another to cause an ALLOCATED CRM to acquire a READY CRM and move it from CRM to CRM “walking” the CRM up the structure, meaning that the CC is in charge of determining the sequences shown in FIGS. 10B-10J [paragraph 66]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rus with the method further comprising: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by Buthala so as to allow subgroups within the original group of objects to move in formation towards a target position.
	Regarding Claim 9. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus does not teach:
	the method further comprising: 
	moving a plurality of the control objects concurrently based on the set of movements made by one or more portions of the head object.
	However, Buthala teaches:
	the method further comprising: 
	moving a plurality of the control objects concurrently based on the set of movements made by one or more portions of the head object (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. As shown in these diagrams, CRM3 follows the pattern of CRM 2 (a portion of the head object), and CRM4 follows the pattern of CRM3).
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the invention of Rus with the method further comprising: moving a plurality of the control objects concurrently based on the set of movements made by one or more portions of the head object as taught by Buthala so as to allow the modules to play “follow the leader” and move one module at a time so as to not collide with one another. This is implied in FIGS. 7A-7E of Rus, even though it is not expressly taught. 
	Regarding Claim 10. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus also teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (As shown in FIGS. 5A-5C, 7A-7E, and FIG. 8, the modules are cube-shaped, and the three-dimensional spaces that the lattices occupy include a plurality of these cubical shapes of equal size and shape connected to one another through magnets [Column 4, lines 31-42]).
	Regarding Claim 11. Rus in combination with Buthala teaches the computer-implemented method of claim 10. 
	Rus also teaches:
	wherein each of the plurality of control objects comprises four distinct cubes of the equal size (the invention of Rus describes an arrangement of identical cubic robot modules [Column 8, lines 31-42]. Interpreting control object to include things such as small groups or subgroups, FIG. 9B shows an assembly of modules labeled 84 able to move together in the environment by first reconfiguring to approximate a wheel or sphere [Column 7, lines 34-45]. While the examples shown in FIGS. 9A-9C include 5, 24, and 2 cubes, respectively, the magnetized cylinder magnets shown in FIG. 2 allow configurations of four modules to form high strength magnetic bonds while allowing hinges to be ungendered [Column 4, 19-30], meaning that an assembly of four modules is also possible), 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (As shown in FIG. 9B, at least one cube (first cube) is adjacent to a second cube on a first surface, of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, and a fourth cube being adjacent to the first cube on a third surface of the first cube, all three surfaces being distinct).
	Additionally, the number of cubes included in each control object appears to be a matter of design choice, and the fact that Rus teaches a fairly broad range of cubes that can be included in a single control object reads on the claim language. 
	Regarding Claim 12. Rus teaches a system for moving a plurality of control objects in a three-dimensional space, the system comprising:
	a processor; and
	a computer that can execute computer-executable instructions (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. Each module is controlled by a microprocessor, which responds to commands received wirelessly from the user’s computer in order to control an inertial actuator, which causes the modular robot to move and switch between different planes, allowing for three dimensional motions [Column 5, lines 10-23, and Column 4, lines 10-18]) that when executed by the processor cause the system to;
	select a set of common positions, the common positions including one or more overlapping portions of a set of initial positions and a set of target position of moving the plurality of control objects (The modules are designed to move in a lattice structure between different positions, illustrated by FIGS. 7A-7C, and once in a lattice structure, the modules are able to reconfigure using a variety of motion primitives [Column 7, 7-17]. FIGS. 7A-7E show a number of lattice reconfiguration in which the modules can begin at an initial position at numeral 66, and translate to the target position of 74, with common positions 68, 70, and 72 which have multiple spaces overlapping with the initial and target positions), wherein the set of initial positions represents a set of positions initially occupied by the plurality of control objects, wherein the set of target positions represents a set of positions to be occupied by the plurality of control objects as a destination (FIGS. 7A and 7E show a set of control objects having been moved from their initial positions in 7A to a set of target positions in 7E. Note that none of the target positions in FIG 7E are adjacent to the initial positions of FIG. 7A), wherein the set of common positions include a subset of common positions, wherein the subset of common positions is non-adjacent to another subset of common positions (In FIGS. 7B-7E, the cube robots at 52 are shown translating through the same positions. Any point along a cube’s movement can become its new initial position during the process of translation. There are several positions shown throughout the process that multiple robots pass through in common, notably the location directly up and to the right of the black cube that does not move. A subset of common positions can be a set that only includes one position. There is also no apparent requirement that every control object must pass through each common position; a common position can simply be a space where one or more control objects passes through on their way from the initial position to the target position. This means that the rightmost position marked by numeral 76 in FIG. 7B can form a subset, while the position directly above and to the right of the black block can also form a subset. The two subsets are not adjacent. Note that these are not the only types of control object structures, as shown in FIG. 8. This means that larger arrangements with more control objects can include larger subsets of common positions), and wherein the plurality of control objects include a control object being capable of moving while causing at least a contact surface of the control object to slide against another control object (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. As shown in FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move. Additionally, Tan teaches that an elegant model for locomotion is termed the sliding cube model, and in this model, cubes translate (i.e., slide) from one lattice position to another [Column 1, lines 23-35]); 
	select a head object of the plurality of control objects, wherein the head object relates to a first control object located within the subset of common positions and is adjacent to a position not occupied by the plurality of control objects inside the target position (Stable lattice configurations must have modules connected via their faces, not their edges, as shown in FIG. 5B. Modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes, as shown in FIG. 5C [Column 5, lines 39-52]. FIGS. 7A-7E show a set of robots in which a single, darker-shaded robot stays stationary, while modules labeled 76 move from through to a location adjacent to the darker shaded cube);
	select a tail object of the plurality of control objects, wherein the tail object is based on a second control object at a position simultaneously being outside the subset of common positions and inside the set of initial positions, and is movable while maintaining each control object connecting to another control object in a control object structure (In FIG. 7B, the first object to move (76) is the object at furthest from the darker stationary cube, starting in a position in FIG. 7A outside of the final shape of the modules in FIG. 7E. The first cube moves while maintaining connectivity to the control object structure, as shown in FIG. 7B. Note how the first of the cube robots is shown to have a starting position outside of the common positions that the other robots must pass through in order to reshape the robot structure);
	move, in a series of objects, each of the plurality of control objects wherein the move causes at least a contact surface of each control object to slide against another control object (A group of M-Blocks can form a lattice structure, and reconfigure using a variety of motion primitives. The modules can perform a number of translations and transitions until a new lattice is arranged in FIG. 7E, with each module labeled 76 being a visibly different module through each step in the transformation, until a final module makes the final movement [Column 7, 7-17]. FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move).
	Rus does not teach:
	the computer comprises a memory storing the computer-executable instructions that when executed by the processor also causes the system to:
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object;
	based on the moved control objects, update the subset of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the subset of common positions; and 
	repeat at least the updating the subset of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position.
	However, Buthala teaches:
	the computer comprises a memory storing the computer-executable instructions (FIG. 8 shows how each CRM may comprise a CPU module at 711, a RAM module (memory) shown at 712, [paragraph 57], and an embodiment of the invention is that the robotic units are capable of executing pre-programmed instructions from a user, which must be stored on a memory unit [paragraph 35]. Additionally, the central controller (CC) in charge of determining the sequence in which the CRMs move, can also be pre-programmed by a computing device at 740 of FIG. 8 [paragraph 55], which means that the CC must also be capable of storing pre-programmed instructions) that when executed by the processor also causes the system to:
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object (A plurality of configurable raw materials (CRMs) that can inter-communicate without the assistance of a central controller, wherein two or more adjacent CRMs may interrogate and reply of the status with one another, which may facilitate the construction of a structure by a plurality of CRMs [paragraph 60]. A CRM with the READY status may only attach to a CRM having an ALLOCATED status. This means that a first CRM of the plurality must be given a special command to set the head CRM into the ALLOCATED status, such that other CRMs of the plurality may attach thereto. This head object can then instruct side 3 to connect to a ready CRM, in this case CRM2 (the head object), as illustrated in FIG. 10B. In order for this to happen, CRM2 must be adjacent to a position unconnected (not occupied) by another CRM. Note that CRM1 stays still for this operation, acting as the head object [paragraph 34]. CRM3 performs a walk command up the side of CRM1 and CRM2 that is identical to the walk command CRM2 performs to climb to the top of CRM1 [paragraphs 82-84]. This is followed by CRM4 (the tail object) repeating the steps of CRM3 until the objects have all filled the target position in FIG. 10J);
	based on the moved control objects, update the subset of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the subset of common positions (Once CRM2 has moved up the side of CRM1 and ended with CRM2 side 4 connected to CRM1 side 4, the next command is GET which instructs CRM1, side 3 to connect to a READY CRM, sets the connected CRM as CRM3, and sets all unconnected sides of CRM2 to NEUTRAL [paragraph 83, FIG. 10D]. This resetting of the sides of the CRMs is an example of updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions, where the position adjacent to CRM2 side 2 reads on one of the positions in the target position and the set of common positions are the positions adjacent to the sides of CRM1 and CRM2 that CRM3 travels through); and 
	repeat at least the updating the subset of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position (Once CRM3 is in position, CRM4 can perform the same steps as CRM3 to “walk” up CRM1-CRM3 and end with CRM4 side 2 connected to CRM3 side 4 [paragraphs 85-86]. Once the plurality of CRMs occupy all of the positions in the intended structure [target position], the last command in Table 6 is END [paragraph 87]. As shown in FIGS. 10A-10F, these structures are updating the sides and status of each CRM regularly, which means that any common positions the CRMs must pass through (at the very least, the subset of positions the CRMs must climb in order to reach the top of the structure are updated regularly. These positions form a subset of common positions that must be updated repeatedly).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rus with the computer comprises a memory storing the computer-executable instructions that when executed by the processor also causes the system to: move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object; based on the moved control objects, update the subset of common positions based on the position not occupied by the plurality of control objects in the target position; update the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the subset of common positions; and repeat at least the updating the subset of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position as taught by Buthala so as to provide another movement scheme for Rus to organize the movement of the control objects with a clear first (head) object and a clear final (last) object for the self-assembling robot system.  The modification also allows the update of the control object positions in the system computer (which is implied, but not expressly taught by Rus) and to keep track of where each control object is located in the lattice structure.
	Regarding Claim 13. Rus in combination with Buthala teaches the system of claim 12.
	Rus also teaches:
	wherein the maintaining each control object includes a formation of the control object structure by control object based on positioning each control object being adjacent to another control object (FIG. 5C shows how modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes [paragraph 35], and this is also demonstrated in FIGS. 7A-7E [Column 7, 7-17]).
	Regarding Claim 14. Rus in combination with Buthala teaches the system of claim 12.
	Rus also teaches:
	wherein the set of common positions includes at least portions of positions that are not adjacent to each other (FIGS. 7A-7E show that several positions for the control modules are not adjacent to one another, such as the spaces to the left of the darker shaded head object, which are not adjacent to the distal position of the first object to move in FIG. 7B).
	Regarding Claim 15. Rus in combination with Buthala teaches the system of claim 12.
	Rus does not teach:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position.
	However, Buthala teaches:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. Table 4 shows how the central controller (CC) issues subroutines, including a subroutine to initializes all CRMs to READY, another to acquire the first ALLOCATED CRM set as CRM1, and another to cause an ALLOCATED CRM to acquire a READY CRM and move it from CRM to CRM “walking” the CRM up the structure, meaning that the CC is in charge of determining the sequences shown in FIGS. 10B-10J [paragraph 66]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rus with the computer-executable instructions when executed further causing the system to: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by Buthala so as to allow subgroups within the original group of objects to move in formation towards a target position.
	Regarding Claim 16. Rus in combination with Buthala teaches the system of claim 12.
	Rus does not teach:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object.
	However, Buthala teaches:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. As shown in these diagrams, CRM3 follows the pattern of CRM 2 (the head object), and CRM4 follows the pattern of CRM3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rus with the computer-executable instructions when executed further causing the system to: move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object as taught by Buthala so as to allow the modules to play “follow the leader” and move one module at a time so as to not collide with one another. This is implied in FIGS. 7A-7E of Rus, even though it is not expressly taught. 
	Regarding Claim 17. Rus in combination with Buthala teaches the system of claim 12.
	Rus also teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (As shown in FIGS. 5A-5C, 7A-7E, and FIG. 8, the modules are cube-shaped, and the three-dimensional spaces that the lattices occupy include a plurality of these cubical shapes of equal size and shape connected to one another through magnets [Column 4, lines 31-42]).
	Regarding Claim 18. Rus in combination with Buthala teaches the system of claim 17.
	Rus also teaches:
	wherein each of the plurality of control objects comprises four distinct cubes of the equal size (the invention of Rus describes an arrangement of identical cubic robot modules [Column 8, lines 31-42]. Interpreting control object to include things such as small groups or subgroups, FIG. 9B shows an assembly of modules labeled 84 able to move together in the environment by first reconfiguring to approximate a wheel or sphere [Column 7, lines 34-45]. While the examples shown in FIGS. 9A-9C include 5, 24, and 2 cubes, respectively, the magnetized cylinder magnets shown in FIG. 2 allow configurations of four modules to form high strength magnetic bonds while allowing hinges to be ungendered [Column 4, 19-30], meaning that an assembly of four modules is also possible), 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 
	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (As shown in FIG. 9B, at least one cube (first cube) is adjacent to a second cube on a first surface, of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, and a fourth cube being adjacent to the first cube on a third surface of the first cube, all three surfaces being distinct).
	Additionally, the number of cubes included in each control object appears to be a matter of design choice, and the fact that Rus teaches a fairly broad range of cubes that can be included in a single control object reads on the claim language. 
	Regarding Claim 19. Rus teaches a computer that can execute computer-executable instructions (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. Each module is controlled by a microprocessor, which responds to commands received wirelessly from the user’s computer in order to control an inertial actuator, which causes the modular robot to move and switch between different planes, allowing for three dimensional motions [Column 5, lines 10-23, and Column 4, lines 10-18]) that when executed by a processor cause a computer system to: 
	select a set of common positions, the common positions including one or more overlapping portions of a set of initial position and a set of target positions of moving a plurality of control objects in a three-dimensional space (The modules are designed to move in a lattice structure between different positions, illustrated by FIGS. 7A-7C, and once in a lattice structure, the modules are able to reconfigure using a variety of motion primitives [Column 7, 7-17]. FIGS. 7A-7E show a number of lattice reconfiguration in which the modules can begin at an initial position at numeral 66, and translate to the target position of 74, with common positions 68, 70, and 72 which have multiple spaces overlapping with the initial and target positions), wherein the set of initial positions represents a set of positions initially occupied by the plurality of control objects, wherein the set of target positions represents a set of positions to be occupied by the plurality of control objects as a destination (FIGS. 7A and 7E show a set of control objects having been moved from their initial positions in 7A to a set of target positions in 7E. Note that none of the target positions in FIG 7E are adjacent to the initial positions of FIG. 7A), wherein the set of common positions include a subset of common positions, wherein the subset of common positions is non-adjacent to another subset of common positions (In FIGS. 7B-7E, the cube robots at 52 are shown translating through the same positions. Any point along a cube’s movement can become its new initial position during the process of translation. There are several positions shown throughout the process that multiple robots pass through in common, notably the location directly up and to the right of the black cube that does not move. A subset of common positions can be a set that only includes one position. There is also no apparent requirement that every control object must pass through each common position; a common position can simply be a space where one or more control objects passes through on their way from the initial position to the target position. This means that the rightmost position marked by numeral 76 in FIG. 7B can form a subset, while the position directly above and to the right of the black block can also form a subset. The two subsets are not adjacent. Note that these are not the only types of control object structures, as shown in FIG. 8. This means that larger arrangements with more control objects can include larger subsets of common positions), and wherein the plurality of control objects include a control object being capable of moving while causing at least a contact surface of the control object to slide against another control object, while maintaining each control object connecting to another control object in a control object structure (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. As shown in FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move. Additionally, Tan teaches that an elegant model for locomotion is termed the sliding cube model, and in this model, cubes translate (i.e., slide) from one lattice position to another [Column 1, lines 23-35]); and
	select a head object of the plurality of control objects, wherein the head object relates to a first control object located within the set of common positions and is adjacent to a position not occupied by the plurality of control objects in the target position (Stable lattice configurations must have modules connected via their faces, not their edges, as shown in FIG. 5B. Modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes, as shown in FIG. 5C [Column 5, lines 39-52]. FIGS. 7A-7E show a set of robots in which a single, darker-shaded robot stays stationary, while modules labeled 76 move from through to a location adjacent to the darker shaded cube);
	select a tail object of the plurality of control objects, wherein the tail object is based on a second control object at a position outside the set of common positions and is movable while maintaining connectivity of the control object structure (In FIG. 7B, the first object to move (76) is the object at furthest from the darker stationary cube, starting in a position in FIG. 7A outside of the final shape of the modules in FIG. 7E. The first cube moves while maintaining connectivity to the control object structure, as shown in FIG. 7B. Note how the first of the cube robots is shown to have a starting position outside of the common positions that the other robots must pass through in order to reshape the robot structure);
	move, in a series of objects, each of the plurality of control objects wherein the move causes at least a contact surface of each control object to slide against another control object (A group of M-Blocks can form a lattice structure, and reconfigure using a variety of motion primitives. The modules can perform a number of translations and transitions until a new lattice is arranged in FIG. 7E, with each module labeled 76 being a visibly different module through each step in the transformation, until a final module makes the final movement [Column 7, 7-17]. FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move).
	Rus does not teach:
	the computer includes a computer-readable non-transitory recording medium, and
	wherein the processor causes a computer system to:
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object;
	based on the moved control objects, update the subset of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the subset of common positions; and 
	repeat at least the updating the subset of common positions and the moving each of the control objects until at least one of the plurality of control objects occupies all portions of the target position.
	However, Buthala teaches:
	the computer includes a computer-readable non-transitory recording medium (FIG. 8 shows how each CRM may comprise a CPU module at 711, a RAM module (non-transitory memory) shown at 712, [paragraph 57], and an embodiment of the invention is that the robotic units are capable of executing pre-programmed instructions from a user, which must be stored on a memory unit [paragraph 35]. Additionally, the central controller (CC) in charge of determining the sequence in which the CRMs move, can also be pre-programmed by a computing device at 740 of FIG. 8 [paragraph 55], which means that the CC must also be capable of storing pre-programmed instructions), and
	wherein the processor causes a computer system to:
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object (A plurality of configurable raw materials (CRMs) that can inter-communicate without the assistance of a central controller, wherein two or more adjacent CRMs may interrogate and reply of the status with one another, which may facilitate the construction of a structure by a plurality of CRMs [paragraph 60]. A CRM with the READY status may only attach to a CRM having an ALLOCATED status. This means that a first CRM of the plurality must be given a special command to set the head CRM into the ALLOCATED status, such that other CRMs of the plurality may attach thereto. This head object can then instruct side 3 to connect to a ready CRM, in this case CRM2 (the head object), as illustrated in FIG. 10B. In order for this to happen, CRM2 must be adjacent to a position unconnected (not occupied) by another CRM. Note that CRM1 stays still for this operation, acting as the head object [paragraph 34]. CRM3 performs a walk command up the side of CRM1 and CRM2 that is identical to the walk command CRM2 performs to climb to the top of CRM1 [paragraphs 82-84]. This is followed by CRM4 (the tail object) repeating the steps of CRM3 until the objects have all filled the target position in FIG. 10J);
	based on the moved control objects, update the subset of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the subset of common positions (Once CRM2 has moved up the side of CRM1 and ended with CRM2 side 4 connected to CRM1 side 4, the next command is GET which instructs CRM1, side 3 to connect to a READY CRM, sets the connected CRM as CRM3, and sets all unconnected sides of CRM2 to NEUTRAL [paragraph 83, FIG. 10D]. This resetting of the sides of the CRMs is an example of updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions, where the position adjacent to CRM2 side 2 reads on one of the positions in the target position and the set of common positions are the positions adjacent to the sides of CRM1 and CRM2 that CRM3 travels through); and 
	repeat at least the updating the subset of common positions and the moving each of the control objects until at least one of the plurality of control objects occupies all portions of the target position (Once CRM3 is in position, CRM4 can perform the same steps as CRM3 to “walk” up CRM1-CRM3 and end with CRM4 side 2 connected to CRM3 side 4 [paragraphs 85-86]. Once the plurality of CRMs occupy all of the positions in the intended structure [target position], the last command in Table 6 is END [paragraph 87]. As shown in FIGS. 10A-10F, these structures are updating the sides and status of each CRM regularly, which means that any common positions the CRMs must pass through (at the very least, the subset of positions the CRMs must climb in order to reach the top of the structure are updated regularly. These positions form a subset of common positions that must be updated repeatedly).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rus with the computer includes a computer-readable non-transitory recording medium, and wherein the processor causes a computer system to: move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object; based on the moved control objects, update the subset of common positions based on the position not occupied by the plurality of control objects in the target position; update the subset of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the subset of common positions; and repeat at least the updating the subset of common positions and the moving each of the control objects until at least one of the plurality of control objects occupies all portions of the target position as taught by Buthala so as to provide another movement scheme for Rus to organize the movement of the control objects with a clear first (head) object and a clear final (last) object for the self-assembling robot system.  The modification also allows the update of the control object positions in the system computer (which is implied, but not expressly taught by Rus) and to keep track of where each control object is located in the lattice structure.
	Regarding Claim 20. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 19.
	Rus also teaches:
	wherein the maintaining each control object includes a formation of the control object structure based on positioning each control object being adjacent to another control object, and wherein the set of common positions includes at least portions of positions that are not adjacent to each other (FIG. 5C shows how modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes [paragraph 35], and this is also demonstrated in FIGS. 7A-7E [Column 7, 7-17]).
	Regarding Claim 21. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 19.
	Rus does not teach:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position.
	However, Buthala teaches:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. Table 4 shows how the central controller (CC) issues subroutines, including a subroutine to initializes all CRMs to READY, another to acquire the first ALLOCATED CRM set as CRM1, and another to cause an ALLOCATED CRM to acquire a READY CRM and move it from CRM to CRM “walking” the CRM up the structure, meaning that the CC is in charge of determining the sequences shown in FIGS. 10B-10J [paragraph 66]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rus with the computer-executable instructions when executed further causing the system to: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by Buthala so as to allow subgroups within the original group of objects to move in formation towards a target position.
	Regarding Claim 22. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 19.
	Rus does not teach:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object.
	However, Buthala teaches:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. As shown in these diagrams, CRM3 follows the pattern of CRM 2 (the head object), and CRM4 follows the pattern of CRM3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rus with the computer-executable instructions when executed further causing the system to: move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object as taught by Buthala so as to have the control objects follow the movements of the first control object so as to avoid colliding with one another. 
	Regarding Claim 23. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 19.
	Rus also teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (As shown in FIGS. 5A-5C, 7A-7E, and FIG. 8, the modules are cube-shaped, and the three-dimensional spaces that the lattices occupy include a plurality of these cubical shapes of equal size and shape connected to one another through magnets [Column 4, lines 31-42]).
	Regarding Claim 24. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 23.
	Rus also teaches:
	wherein each of the plurality of control objects comprises four distinct cubes of the equal size (the invention of Rus describes an arrangement of identical cubic robot modules [Column 8, lines 31-42]. Interpreting control object to include things such as small groups or subgroups, FIG. 9B shows an assembly of modules labeled 84 able to move together in the environment by first reconfiguring to approximate a wheel or sphere [Column 7, lines 34-45]. While the examples shown in FIGS. 9A-9C include 5, 24, and 2 cubes, respectively, the magnetized cylinder magnets shown in FIG. 2 allow configurations of four modules to form high strength magnetic bonds while allowing hinges to be ungendered [Column 4, 19-30], meaning that an assembly of four modules is also possible), 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 
	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (As shown in FIG. 9B, at least one cube (first cube) is adjacent to a second cube on a first surface, of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, and a fourth cube being adjacent to the first cube on a third surface of the first cube, all three surfaces being distinct).
	Additionally, the number of cubes included in each control object appears to be a matter of design choice, and the fact that Rus teaches a fairly broad range of cubes that can be included in a single control object reads on the claim language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664